                                                                                                                         1    Joel Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Justin A. Shiroff
                                                                                                                              Nevada Bar No. 12869
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    shiroffj@ballardspahr.com
                                                                                                                         7 Attorneys for Defendant PHH Mortgage
                                                                                                                           Corporation
                                                                                                                         8

                                                                                                                         9                           UNITED STATES DISTRICT COURT
                                                                                                                                                          DISTRICT OF NEVADA
                                                                                                                         10

                                                                                                                         11   DAWN V. MINTUN,                              CASE NO: 2:19-cv-00033-JAD-NJK
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12                      Plaintiff
                                                                                                                                                                           STIPULATION   AND     ORDER           TO
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13                                                EXTEND TIME TO RESPOND                TO
BALLARD SPAHR LLP




                                                                                                                              vs.
                                                                                                                         14                                                COMPLAINT [ECF NO. 1]
                                                                                                                              EQUIFAX INFORMATION SERVICES,
                                                                                                                         15   LLC; EXPERIAN INFORMATION                    (SECOND REQUEST)
                                                                                                                              SOLUTIONS, INC.; and PHH
                                                                                                                         16
                                                                                                                              MORTGAGE ICE CENTER,
                                                                                                                         17
                                                                                                                                                 Defendants.
                                                                                                                         18

                                                                                                                         19         Defendant, PHH Mortgage ICE Center, (“PHH Mortgage”) and Plaintiff Dawn

                                                                                                                         20   V. Mintun, previously stipulated that PHH had up to and including March 6, 2019 to

                                                                                                                         21   respond to Plaintiff’s Complaint (ECF No. 1). (ECF No. 11). This Court granted that

                                                                                                                         22   Stipulation on February 5, 2019. (ECF No. 12).

                                                                                                                         23         In order to continue to evaluate potential settlement and, if necessary, prepare

                                                                                                                         24   a response to the Complaint, PHH Mortgage and Plaintiff hereby stipulate to that

                                                                                                                         25   PHH shall have up to and including April 8, 2019 to submit its response to the

                                                                                                                         26   Complaint, if necessary. PHH further agrees to continue participating in the Rule 26

                                                                                                                         27   scheduling process, as well as responding to properly served discovery.

                                                                                                                         28
                                                                                                                         1          This is the second request for an extension, and is made in good faith and not
                                                                                                                         2    for purposes of delay.
                                                                                                                         3          DATED this 7th day of March, 2019.
                                                                                                                         4
                                                                                                                              HAINES & KRIEGER, LLC                        BALLARD SPAHR LLP
                                                                                                                         5

                                                                                                                         6    By: /s/ Miles N. Clark                       By: /s/ Justin A. Shiroff
                                                                                                                              David H. Krieger, Esq.                       Joel E. Tasca, Esq.
                                                                                                                         7    8985 S. Eastern Avenue, Suite 350            Justin A. Shiroff, Esq.
                                                                                                                              Henderson, NV 89123                          1980 Festival Plaza Drive, Suite 900
                                                                                                                         8
                                                                                                                              Email: dkrieger@hainesandkrieger.com         Las Vegas, NV 89135
                                                                                                                         9                                                 Email: tasca@ballardspahr.com
                                                                                                                              Matthew I. Knepper, Esq.                     Email: shiroffj@ballardspahr.com
                                                                                                                         10   Miles N. Clark, Esq.
                                                                                                                              KNEPPER & CLARK LLC                     Attorneys for Defendant, PHH
                                                                                                                         11
                                                                                                                              10040 W. Cheyenne Avenue, Suite 170-109 Mortgage ICE Center
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12   Las Vegas, NV 89129
                                                                                                                              Email: matthew.knepper@knepperclark.com
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13   Email: miles.clark@knepperclark.com
BALLARD SPAHR LLP




                                                                                                                         14
                                                                                                                              Attorneys for Plaintiff
                                                                                                                         15

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18
                                                                                                                                                                   IT IS SO ORDERED:
                                                                                                                         19
                                                                                                                                                                   __________________________________
                                                                                                                         20                                        U.S. MAGISTRATE JUDGE
                                                                                                                         21
                                                                                                                                                                   DATED:     March 8, 2019
                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                                                                      2
